  Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 1 of 15 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------   :
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 RUDOLPH TECHNOLOGIES, INC., DAVID                          :   SECURITIES EXCHANGE ACT OF
 B. MILLER, JEFFREY A. AUKERMAN,                            :   1934
 LEO BERLINGHIERI, DANIEL H. BERRY,                         :
 VITA CASSESE, THOMAS G. GRIEG, III,                        :   JURY TRIAL DEMANDED
 MICHAEL P. PLISINSKI, and JOHN R.                          :
 WHITTEN,                                                   :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Rudolph Technologies, Inc. (“Rudolph

or the “Company”) and the members Rudolph’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between Rudolph and Nanometrics Incorporated (“Nanometrics”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on August 15, 2019 with the United States Securities and
  Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 2 of 15 PageID #: 2



Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby PV Equipment Inc. (“Merger Sub”), a wholly owned subsidiary of Nanometrics, will

merge with and into Rudolph with Rudolph surviving the merger and becoming a wholly owned

subsidiary of Nanometrics (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each

Rudolph common share issued and outstanding will be converted into the right to receive 0.8042

of a share of Nanometrics common stock and cash in lieu of any fractional shares of Nanometrics

common stock any former holder of Rudolph common stock would otherwise be entitled to receive

(the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Rudolph’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the financial projections that were prepared by the Company

and relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction. The financial projections were also utilized by the financial advisor of the

Company, Morgan Stanley & Co. LLC (“Morgan Stanley”), in conducting the valuation analyses

in support of the fairness opinion. The Registration Statement also omits or misrepresents

information regarding background of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.




                                                 2
  Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 3 of 15 PageID #: 3



        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Rudolph’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Rudolph in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Rudolph common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant David B. Miller (“Miller”) has served as a member of the

Board since July 2015, and as the Company’s non-executive Chairman since August 2018.

        11.     Individual Defendant Jeffrey A. Aukerman (“Aukerman”) has served as a member

of the Board since December 2014.




                                                   3
     Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 4 of 15 PageID #: 4



        12.     Individual Defendant Leo Berlinghieri (“Berlinghieri”) has served as a member of

the Board since September 2008.

        13.     Individual Defendant Daniel H. Berry (“Berry”) has served as a member of the

Board since October 1998.

        14.     Individual Defendant Vita Cassese (“Cassese”) has served as a member of the

Board since July 2018.

        15.     Individual Defendant Thomas G. Grieg, III (“Grieg”) has served as a member of

the Board since January 2003.

        16.     Individual Defendant Michael P. Plisinski (Plisinski”) is currently the Company’s

Chief Executive Officer and has served as a member of the Board since November 2015.

        17.     Individual Defendant John R. Whitten (“Whitten”) has served as a member of the

Board since July 2006.

        18.     Defendant Rudolph is incorporated in Delaware and maintains its principal offices

at 16 Jonspin Road, Wilmington, Massachusetts 01887. The Company’s common stock trades on

the New York Stock Exchange under the symbol “RTEC.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     Rudolph, designs, develops, manufactures, and supports process control defect

inspection and metrology, advanced packaging lithography, and process control software systems

used by microelectronic device manufacturers. It offers process and yield management solutions


                                                4
  Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 5 of 15 PageID #: 5



used in bare silicon wafer production and processing facilities, and device packaging and test

facilities through standalone systems for macro-defect inspection, packaging lithography, probe

card test and analysis, and transparent and opaque thin film measurements. The Company also

provides spare parts and software licensing services. It markets and sells its products to analog,

logic, memory, radio frequency, complimentary metaloxide semiconductor image sensors,

microelectromechanical systems, and flat panel display manufacturers in the United States,

Taiwan, South Korea, Singapore, Austria, Japan, Germany, and China, as well as other European

and Asian countries. The Company was formerly known as Rudolph Research Corporation.

Rudolph was founded in 1940 and is headquartered in Wilmington, Massachusetts.

       22.     On June 24, 2019, the Company and Nanometrics jointly announced the Proposed

Transaction:

               MILPITAS, Calif. and WILMINGTON, Mass. – June 24, 2019 –
               Nanometrics Incorporated (NASDAQ: NANO), a leading provider
               of advanced process control metrology and software analytics, and
               Rudolph Technologies, Inc. (NYSE: RTEC), a leading provider of
               semiconductor process control systems, lithography equipment, and
               software for wafer fabs and advanced packaging facilities, today
               announced that they have agreed to combine in an all-stock merger
               of equals transaction. The merged company will be a premier end-
               to-end metrology, inspection, process control software, and
               lithography equipment provider for the semiconductor industry and
               other advanced markets.

               Under the terms of the agreement, which was unanimously approved
               by the Boards of Directors of both companies, Rudolph stockholders
               will receive 0.8042 shares of Nanometrics common stock for each
               Rudolph share. Upon completion of the merger, current
               Nanometrics stockholders will own approximately 50% and current
               Rudolph stockholders will own approximately 50% of the combined
               company.

               Rudolph CEO Michael Plisinski will serve as Chief Executive
               Officer and Rudolph CFO Steven Roth will serve as Chief Financial
               Officer of the combined company, alongside a highly experienced
               leadership team comprised of executives from both companies. The



                                                5
Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 6 of 15 PageID #: 6



         Board of Directors will be led by Nanometrics director Christopher
         Seams and will have 12 directors, consisting of six from each
         existing Board. The combined company will be headquartered in
         Wilmington, Massachusetts and will maintain a strong presence at
         Nanometrics’ headquarters in Milpitas, California.

                                        ***

         Key Strategic and Financial Benefits

         The merger joins together two highly complementary, leading
         semiconductor inspection and metrology companies. Investors,
         customers, employees and all constituents are expected to benefit
         from:

            •   Complementary Products: Nanometrics and Rudolph have
                highly complementary portfolios. By bringing together
                front-end metrology with inspection solutions, the new
                company will have the opportunity to offer more
                comprehensive process control solutions to the world’s
                leading semiconductor device manufacturers. These served
                markets are also complementary, as the combined product
                portfolio provides tools and software to customers producing
                advanced nodes and specialty devices in the front-end along
                with advanced packaging in the back-end. As customers
                continue to invest in more advanced process control
                solutions, the combined technology portfolio and established
                channels to these markets is expected to accelerate the ability
                to serve both front-end and back-end markets.
            •   Increases Served Markets: Each company currently has a
                semiconductor industry SAM of at least $1B, with additional
                SAM expansion opportunities of $400M to $500M per
                company. The combination is expected to expand the
                companies’ served market opportunity to approximately
                $3B. With each company’s capabilities in their respective
                served markets, the combination is expected to strengthen
                the combined team’s opportunity to grow their share of the
                combined SAM and invest in future expansions.
            •   Global Scale: The combined company will have broader,
                global scale enabling it to better invest, compete, and
                provide innovative services to the customer base. The
                combined company will have worldwide locations and
                facilities across the U.S., China, Europe, Japan, South
                Korea, Singapore and Taiwan, including a strong combined
                team worldwide. Nanometrics and Rudolph had in the
                aggregate approximately $600 million in revenue and $118


                                          6
  Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 7 of 15 PageID #: 7



                       million in operating income based on 2018 results. In
                       addition, at the end of the first calendar quarter, the
                       companies had in the aggregate cash and marketable
                       securities totaling $319 million, working capital of $526
                       million and no debt.
                   •   Strong Cash Generation: In 2017 and 2018 the companies
                       generated a combined $223 million in cash flows from
                       operating activities. The combination is expected to enhance
                       the free cash flow generation of the combined enterprise,
                       resulting in a stronger cash position to enable strategic
                       capital deployment in order to further increase shareholder
                       value.
                   •   Increased Shareholder Value: The combined company is
                       expected to drive long-term shareholder value through cost
                       synergies and revenue growth opportunities. Annual cost
                       synergies of at least $20 million are expected, primarily from
                       elimination of duplicate public company costs, elimination
                       of redundant facility leases, and other general administration
                       areas. The companies expect additional potential upside
                       from revenue synergies through cross-selling and software
                       modules.

               Timing and Approvals

               The transaction is expected to close in the second half of 2019,
               subject to the completion of customary closing conditions, including
               receipt of regulatory approvals, and approval by the stockholders of
               each company.

               Advisors

               Barclays is serving as exclusive financial advisor to Nanometrics
               and Cooley LLP is serving as legal counsel. Morgan Stanley & Co.
               LLC is serving as exclusive financial advisor to Rudolph and
               WilmerHale LLP is serving as legal counsel.

                                               ***

       23.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Rudolph’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.




                                                 7
     Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 8 of 15 PageID #: 8



B.      The Materially Incomplete and Misleading Registration Statement

        24.      On August 15, 2019, Rudolph and Nanometrics jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.      The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

        25.      With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

        26.      For the projections for Rudolph, including the Initial Management Projections and

Updated Management Projections, the Registration Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics such as (1) Adjusted Gross Profit,

(2) Adjusted Operating Income, (3) Adjusted EBITDA, (4) Adjusted Net Income, and (5)

Unlevered Free Cash Flow, but fails to provide: (i) the line items used to calculate the non-GAAP

measures, or (ii) a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a). Registration

Statement 127.

        27.    When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory


                                                 8
    Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 9 of 15 PageID #: 9



mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       28.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, “free cash flow” should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

       29.     Thus, to cure the materially misleading nature of the forecasts under SEC Rule 14a-

9 as a result of the omitted information in the Registration Statement, Defendants must provide a

reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to make

the non-GAAP forecasts included in the Registration Statement not misleading.

       30.     With respect to the Public Trading Comparables Analysis, the Registration

Statement fails to disclose the multiples and financial metrics for the companies observed by

Morgan Stanley in its analysis.



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                  9
 Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 10 of 15 PageID #: 10



       31.     With respect to the Relative Discounted Cash Flow Analysis for Rudolph, the

Registration Statement fails to disclose: (i) the inputs and assumptions underlying the range of

perpetual growth rates ranging from 1.0% to 3.0%; (ii) the inputs and assumptions underlying the

discount rates ranging from 8.6% to 9.6%; (iii) the net cash as of June 30, 2019; and (iv) the

terminal values of the Company at the end of the forecast period (second half of CY 2019 and CYs

2020 through 2028). Registration Statement at 117.

       32.     With respect to the Exchange Ratio Implied by Discounted Cash Flow Analysis for

Rudolph, the Registration Statement fails to disclose the fully diluted shares outstanding as of June

20, 2019, as provided by the Company and Nanometrics.

       33.     With respect to the Background of the Merger, the Registration Statement fails to

disclose information concerning when defendant Plisinski was considered to become the CEO of

the newly-formed company, and when defendants Aukerman, Berlinghieri, Cassese, Miller,

Plisinski, and Whitten were being considered to be on the board of the newly-formed company.

       34.     This information is vital to Rudolph’s stockholders so that they may understand the

conflicts of interest facing management and the Board. The timing and nature of post-close

employment provides key insight concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders. If the Board negotiated for their

own interests ahead of stockholder compensation, stockholders would certainly find such

information material.

       35.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed




                                                 10
 Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 11 of 15 PageID #: 11



decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          38.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          39.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were



                                                  11
 Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 12 of 15 PageID #: 12



misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

          40.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.

          41.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   The Individual Defendants acted as controlling persons of Rudolph within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Rudolph, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration



                                                 12
 Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 13 of 15 PageID #: 13



Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Rudolph, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       44.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       45.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Rudolph, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       46.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                 13
 Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 14 of 15 PageID #: 14



          48.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          49.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.




                                                  14
Case 1:19-cv-01550-RGA Document 1 Filed 08/20/19 Page 15 of 15 PageID #: 15



                                      JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: August 20, 2019                         RIGRODSKY & LONG, P.A.

                                          By: /s/ Gina M. Serra
OF COUNSEL:                                   Brian D. Long (#4347)
                                              Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                        300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                            Wilmington, DE 19801
Gloria Kui Melwani                            Telephone: (302) 295-5310
270 Madison Avenue                            Facsimile: (302) 654-7530
New York, NY 10016                            Email: bdl@rl-legal.com
Telephone: (212) 545-4600                     Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                       Attorneys for Plaintiff




                                          15
